IN THE SUPREME COURT OF THE STATE OF NEVADA


                     MATTHEW TRAVIS HOUSTON,                                 No. 84477

                                   vs.
                                       Appellant,
                                                                                     FILE
                     MANDALAY BAY CORP, D/B/A                                     •• APR 1 8 2022
                     MANDALAY BAY RESORT AND                                         ELIZABE • A. BROWN
                     CASINO,
                                                                                   ;sLEes
                                       Res ondent.                                       z-

                     MATTHEW TRAVIS HOUSTON,                              /No. 84478
                                       Appellant,
                                   vs.
                     THE STATE OF NEVADA,
                                       Respondent.



                                          ORDER DISMISSING APPEALS

                                 These are pro se appeals. Eighth Judicial District Court, Clark
                     County; David M. Jones, Judge: Eighth Judicial 1District Court, Clark
                     County; Elham Roohani, Judge.
                                 Appellant has filed what appear to be two identical notices of
                     appeal, one bearing a criminal district court case number, and one bearing
                     a civil district court case number. The notices state that appellant appeals
                     from an "Order Granting in Part, Denying in Part, Defendant's Pro Per
                     Motion to Dismiss Counsel from 2/1/2022." To the extent appellant appeals
                     from the February 1, 2022, "Order Granting In Part, Denying In Part
                     Defendant's Pro Per Motion to Dismiss Counser entered in criminal district
                     court case number C-21-357927-1, no statute or court rule allows an appeal
                     from a postconviction order granting a motion to dismiss counsel, denying
                     a motion to recuse the judge, and denying a request for money. See Castillo

SUPREME Coma
                     v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (explaining that this
      OF
    NEVADA

(0) 1947A 411§1:4.
                   court has jurisdiction only when a statute or court rule provides for an
                   appeal). To the extent appellant appeals from the "Order Denying Motion
                   to Arnend Complaint and Motion to Dismiss Counsel and Appoint Stand-By
                   Counsel," entered on February 28, 2022, in civil district court case number
                   A-17-758861-C, no statute or court rule allows an appeal from such an
                   order. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d
                   850, 851 (2013) (this court "may only consider appeals authorized by statute
                   or court rule"). Accordingly, this court lacks jurisdiction and

                               ORDERS this appeal DISMISSED.




                                                                      , J.
                                           Hardesty


                         414C4-.0                                  64rummEigila'Ea
                   Stiglich                                   Herndon




                   cc:   Hon. David M. Jones, District Judge
                         Hon. Elham Roohani, District Judge
                         Attorney General/Carson City
                         Clark County District Attorney
                         Matthew Travis Houston
                         Clark McCourt, LLC
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


i0) 1947A    AD'
                                                         2